ITEMID: 001-5628
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: PREDA AND DARDARI v. ITALY
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicants [Mr Giuliano Preda and Mr Raniero Dardari], who were born in 1936 and 1939, are Italian nationals and live in Bologna. They are retired teachers.
The applicants were represented before the Court by Mr M. Stefani, a lawyer practising in Bologna.
The facts of the case, as submitted by the parties, may be summarised as follows.
Ruling on an application filed jointly by the applicants in 1989, the Emilia-Romagna Regional Administrative Court decided in May 1991 that, when determining the applicants’ career structure and salary, Bologna City Council should also take into consideration, in accordance with Law no. 958 of 1986, the national service carried out by the applicants.
After that judgment had become final and Bologna City Council had begun to implement it, the Italian legislature adopted Law no. 412 of 1992. Section 7 of that statute, giving an interpretation of Law no. 958 of 1986, provided that in future only national service carried out at the time of, or after, the entry into force of the statute could be taken into consideration.
On 10 March 1992 Bologna City Council informed the applicants that in future it would apply that statute when determining their career structure and salary.
In May 1992 the applicants applied to the same administrative court for enforcement of the original judgment and, inter alia, challenged the constitutionality of the legislative provision which was adverse to them. In their submission, that provision infringed the principle that legislation must not be applied retrospectively, since it affected decisions which had become final. The applicants requested the administrative court to find that the first judgment had not been enforced and to appoint a “commissioner ad acta” to enforce it.
The Emilia-Romagna Regional Administrative Court, finding that the constitutionality issue was not manifestly ill-founded, stayed the proceedings and referred the point to the Constitutional Court.
In judgment no. 385 of 7 November 1994 the Constitutional Court dismissed the constitutionality issue. It held that in the field of civil servants’ economic rights, the retrospective application of a legal provision was subject only to the general principle of reasonableness. Since the provision in question was an interpretative one, it was reasonable. Furthermore, it was designed to ensure equal treatment of all those who had carried out national service during the same period.
As the applicants did not resume the proceedings in the administrative court, that court did not rule on their application for enforcement. The applicants submitted that they had not resumed the proceedings because, following the decision of the Constitutional Court, the administrative court would inevitably have dismissed their application.
